Citation Nr: 1539539	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a laceration/avulsion of the right index finger, to include on an extraschedular basis.

2.  Entitlement to an extraschedular rating for residual scar of the right index finger. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

The issues of entitlement to an initial compensable rating for residuals of a laceration/avulsion of the right index finger and for an extraschedular rating for residual scar of the right index finger come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina.

With respect to the issue of entitlement to a TDIU, this claim was denied in an August 2014 rating decision.  In a May 2015 statement, the Veteran expressed disagreement with the denial of a TDIU.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran testified at a January 2012 video-conference hearing at the RO.  A transcript of the hearing is of record.

In a March 2014 decision, the Board denied entitlement to an initial compensable rating for residuals of a laceration/avulsion of the right index finger and an initial rating in excess of 10 percent for residual scar of the right index finger, both on a scheduler basis.  The Board remanded the issues of extra-schedular ratings for residuals of a laceration/avulsion to the right index finger and for residual scar of the right index finger to the Agency of Original Jurisdiction (AOJ) for initial consideration.  

The Veteran appealed the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the Board's March 2014 decision that denied an initial compensable rating  for residuals of a laceration/avulsion of the right index finger on a scheduler basis and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The Joint Motion did not disturb the Board's determination denying an initial disability rating in excess of 10 percent for residual scar of the right index finger.  

The Board further notes that, by way of an administrative decision dated in August 2014, the AOJ denied entitlement to an extra-schedular evaluation for the right index finger, including scar.  Thus, these issues are once again before the Board and will also be addressed in the remand below. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion agreed that a remand was warranted because the evidence of record raised the issue of painful motion of the right index finger and because the Board in its March 2014 decision failed to make any findings regarding painful motion in the context of 38 C.F.R. § 4.59.  In particular, it was noted that 38 C.F.R. § 4.59 contemplates "at least the minimum compensable rating" for painful motion "with joint or periarticular pathology." 38 C.F.R. § 4.59.  

Moreover, the parties to the Joint Motion noted that the most recent VA [orthopedic] examination of the right finger was conducted in April 2009 (a VA neurological examination was conducted in April 2010) and that in August 2010, the Veteran submitted statements asserting that his health had declined in the past few years.  As the April 2009 examination is over 6 years old and in light of the Veteran's statements indicating a worsening of his right finger disability, the Board finds that a remand of the claim for a new examination is necessary to properly assess the severity of his service-connected condition.

As the outcome of the remanded claim for an initial compensable rating for the right index finger disability might also impact the claims on an extraschedular basis, the latter claims are inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the claim should be adjudicated on a schedular basis prior to adjudication on an extraschedular basis  

The Board further notes that that in an August 2014 rating decision, the RO denied entitlement to a TIDU.  In a May 2015 statement, the Veteran expressed disagreement with the denial.  To date, however, the RO has not issued a statement of the case (SOC) with respect to the issue in response to this notice of disagreement.  Accordingly, the Board is required to remand this issue so that the Veteran may be provided with a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal. See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA and private treatment reports and associate them with the claims file.
 
 2.  Thereafter, schedule the Veteran for a VA examination of the right hand to determine the current severity of his right index finger disability.  The examiner must review the claims folder in conjunction with the examination. 

The examiner should describe all symptomatology associated with the right index finger disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right index finger (specifying at what degree in motion pain begins). 

The examiner should also describe any functional loss pertaining to the right index finger disability due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use. 

The examiner should also note whether ankylosis, either favorable or unfavorable, is present and whether the right index finger disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.

Finally, the examiner should provide an opinion as to the functional effect of the service-connected right index finger disability on the Veteran's daily activities, to include his ability to work.

 A rationale for any opinion expressed should be provided.
 
3. Upon completion of the above requested development, the RO should readjudicate the issue of entitlement to an initial compensable rating for residuals of a laceration/avulsion of the right index finger, to include on an extraschedular basis and residual scar of the right index finger on an extraschedular basis.  All applicable laws and regulations should be considered.  If the benefits sought are not granted in full, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

4.  The AOJ should issue an SOC pertaining to the Veteran's claim of entitlement to a TDIU due to service-connected disabilities.  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




